Citation Nr: 0948847	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the Veteran's July 27, 1989 letter received 
August 23, 1989 constituted a valid notice of disagreement 
with the RO's November 1988 decision denying her claim for 
service connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than May 23, 
2002 for the grant of service connection for mixed bipolar 
disorder with post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady

WITNESSES AT HEARING ON APPEAL

Appellant and her husband
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
February 1978.

This case initially came before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO granted service 
connection for mixed bipolar disorder, effective May 23, 
2002.  The Veteran disagreed with the effective date 
assigned, and the RO denied her claim for an earlier 
effective date.

The Veteran testified before a Veterans Law Judge at a Travel 
Board hearing at the Denver RO in September 2005. A 
transcript of the hearing is associated with the claims 
folder.

The Board denied the claim in November 2006. She timely 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court). In August 2008 the Court granted the parties' Joint 
Motion for Remand, and the appeal was returned to the Board 
for adjudication in compliance with the instructions of the 
Joint Motion.

In September 2008 the Veteran was advised that the Judge who 
had conducted her hearing was no longer employed by the 
Board. She responded that she did not wish to appear at 
another hearing.

In February 2009, the Board remanded the claim to the RO for 
additional development.  

As explained below, the Board has recharacterized the issues 
on appeal to reflect that it has determined, in accordance 
with the instructions in the Joint Motion, that the Veteran's 
July 27, 1989 letter received August 23, 1989 (hereafter 
referred to as the August 1989 letter) constituted a valid 
NOD with the November 1988 rating decision, but that 
assignment of the appropriate effective date in light of this 
finding is properly addressed in the first instance by the 
RO.

The issue of entitlement to an effective date earlier than 
May 23, 2002 for the grant of service connection for mixed 
bipolar disorder with PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's July August 1989 letter expressed 
dissatisfaction and disagreement with the RO's November 1988 
decision denying her claim for service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

The Veteran's August 1989 letter constituted a valid NOD with 
the RO's November 1988 decision denying her claim for service 
connection for a psychiatric disorder.  38 C.F.R. § 19.118 
(1989).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, the Board finding of a valid NOD is favorable to the 
Veteran.  Therefore, all notification and development action 
needed to fairly adjudicate the claim herein decided has been 
accomplished.

The Veteran's original claim of entitlement to service 
connection for an acquired psychiatric disorder was denied by 
the Albuquerque RO in August 1978. She filed a number of 
claims to reopen, which were denied by the RO and upheld by 
the Board in May 1982.

The Veteran subsequently attempted to reopen her previously- 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder, but it was ultimately denied 
by the Board in a January 1986 decision.

Subsequently the Veteran submitted an undated letter from Dr. 
Samir.  The letter is stamped on the back with an October 
1988 date and a November 1988 date is written on the front.  
In this letter, Dr. Samir wrote that he was treating the 
Veteran for psychiatric problems and that she would be 
hospitalized for several weeks.  The RO treated this as a 
request to reopen her claim for service connection for a 
psychiatric disorder, and denied the request to reopen in 
November 1988.  The Veteran submitted a lengthy July 27, 1989 
letter which the RO received on August 23, 1989.  The RO did 
not treat this statement as a notice of disagreement; rather, 
it issued a new rating decision continuing the denial of the 
claim.

In August 1989, the Veteran again filed to reopen her 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder. In an August 1989 
decision, the Albuquerque RO denied the reopening of the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder. The Veteran was sent a letter 
dated September 6, 1989 informing her of that decision and of 
her appellate rights. She did not appeal that decision.

The Veteran again filed to reopen her previously-denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder in September 1989. In a November 1989 
decision, the Albuquerque RO denied the claim. On November 8, 
1989, the Veteran was informed of that decision and received 
a copy thereof, as well as information concerning her 
appellate rights. She did not disagree with that decision.

The Veteran subsequently moved from New Mexico to Colorado; 
the Denver RO now has jurisdiction over the Veteran's claim.

The Veteran filed a claim alleging clear and unmistakable 
error (or CUE) with the May 1982 and January 1986 Board 
decisions. The CUE claim was denied by the Board in September 
2000. The Veteran asked for reconsideration of the September 
2000 decision, which the Board denied in May 2001. The Court 
of Appeals for Veterans Claims (Court) declined jurisdiction 
over the matter in November 2001 because the Veteran did not 
perfect a timely appeal to the Court.

In a statement received by the Denver RO on May 23, 2002, the 
Veteran requested that her claim for entitlement to service 
connection for an acquired psychiatric disorder be reopened.  
It is this claim that was granted in the May 2003 rating 
decision which assigned the May 23, 2002 effective date being 
appealed.  In its May 2003 decision, the RO found that 
service connection was warranted based on November 2002 VA 
examination findings that a preexisting psychiatric 
disability was aggravated by service.

The Board's November 2006 decision finding that the Veteran 
was not entitled to an earlier effective date focused on the 
period after November 1989, and analyzed whether the Veteran 
had filed a request to reopen her previously denied claim 
after that date, and prior to the instant May 23, 2002 claim.  
However, as noted in the Joint Motion, the Veteran's July 
1989 statement was submitted within a year of the November 
1988 denial, and referred to that denial.  Thus, it could be 
considered a NOD warranting an earlier effective date (Joint 
Motion, pp. 3-4).

At the time the Veteran sent her July 1989 letter, VA 
regulations provided that a written communication 
"expressing dissatisfaction or disagreement with" an RO 
decision will constitute a NOD, and the NOD "should be in 
terms which can be reasonably construed as a desire for 
review of that determination.  It need not be expressed in 
any special wording."  38 C.F.R. § 19.118 (1989).  The 
current version of this regulation, as promulgated in 1992, 
requires that a NOD "must be in terms that can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review."  See Gallegos v. Principi, 283 
F.3d 1309, 1314 (Fed. Cir. 2002) (citing 38 C.F.R. § 20.201).  
The use of the term "should" in the prior version of the 
regulation indicates that the language indicating that the 
NOD be in terms which can be reasonably construed as a desire 
for review of that determination is not mandatory; the only 
requirement stated in the regulation is that written 
communication "expressing dissatisfaction or disagreement 
with" an RO decision.  See Palmer v. Nicholson, 21 Vet. App. 
434, 436 (2007) (discussing 38 C.F.R. § 19.113 (1971), which 
has language similar to 38 C.F.R. § 19.118 (1989)).  The 
Palmer Court specifically rejected VA's argument that a 
desire for appellate review has always been an element of an 
NOD.  Id. at 437.

Thus, in order to be considered a valid NOD, the Veteran's 
August 1989 letter need only have expressed dissatisfaction 
of disagreement with the RO's November 1988 decision and 
"should" have been in terms which can be reasonably 
construed as a desire for review of that determination.  The 
Board finds that the Veteran's August 1989 letter met the 
definition of a NOD in effect at that time.  In her letter, 
the Veteran began by stating that she would try to remember 
the information that she felt VA did not consider in her 
case; pointed to lay and medical evidence indicating that she 
did not have a preexisting psychiatric disorder, as VA had 
previously found; accused VA of having "made up a story" 
regarding a preexisting psychiatric disorder; and wrote, "I 
feel that all my evidence was not considered," referring to 
the evidence she had previously discussed.  Given that she 
explicitly expressed dissatisfaction and disagreement with 
the RO's decision and implicitly indicated that she desired 
it be reviewed, the Veteran's August 1989 letter constituted 
a valid NOD under the then-applicable regulation, 38 C.F.R. 
§ 19.118 (1989).


ORDER

The Veteran's July 27, 1989 letter received August 23, 1989 
constituted a valid notice of disagreement with the RO's 
November 1988 decision denying her claim for service 
connection for a psychiatric disorder.


REMAND

The only issue remaining is whether the fact that the July 
27, 1989 letter received on August 23, 1989 was a valid NOD 
warrants an earlier effective date.  In her December 2008 
letter, the Veteran's attorney requested an effective date 
"as early as November 4, 1988," the date written on Dr. 
Samir's letter.  As noted, the date October 27, 1988 is 
stamped on the back of Dr. Samir's letter.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a). The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later." 38 C.F.R. § 3.400.

In its February 2009 remand, the Board instructed the RO to 
review the record and consider whether the July 27, 1989 
letter constituted a NOD with the November 1988 rating 
decision.  In its August 2009 SOC, the RO listed the issue as 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  The RO discussed the July 1989 letter, but stated 
only that the statements made in the letter were neither new 
nor material, and did not address whether the letter was a 
valid NOD or, if so, whether it warranted an earlier 
effective date and what that effective date should be.  Given 
that the Board has now found that the August 1989 constituted 
a valid NOD, the RO should determine, in the first instance, 
the effective date warranted based on this finding.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the 
case on the issue of entitlement to an 
effective date earlier than May 23, 2002 
for the grant of service connection for 
mixed bipolar disorder with PTSD, 
discussing all appropriate statutory and 
regulatory provisions and legal theories.  
In adjudicating this claim, the RO must 
consider the Veteran's August 1989 letter 
to have been a valid NOD with the 
November 1988 rating decision denying 
service connection for a psychiatric 
disorder.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


